222 F.3d 289 (7th Cir. 2000)
KYRA KYLES and LOLITA PIERCE,    Plaintiffs-Appellants,v.J.K. GUARDIAN SECURITY SERVICES, INC.,  d/b/a GUARDIAN SECURITY SERVICES,    Defendant-Appellee.
No. 98-3652
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 23, 1999Decided July 5, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 C 8311--Suzanne B. Conlon, Judge. [Copyrighted Material Omitted]
Before COFFEY, RIPPLE, and ROVNER, Circuit Judges.
ROVNER, Circuit Judge.


1
Kyra Kyles and Lolita  Pierce worked for the Legal Assistance Foundation  of Chicago ("LAF") as employment testers.1 In  that capacity, they applied for work as a  receptionist with Guardian Security Services  ("Guardian"). Although each of their white  counterparts was offered the job, neither Kyles  nor Pierce, both of whom are African-American,  got past the initial interview. They sued  Guardian for race discrimination under Title VII  of the Civil Rights Act of 1964, 42 U.S.C. sec.  2000e, as well as section 1 of the Civil Rights  Act of 1866, 42 U.S.C. sec. 1981. The district  court granted summary judgment in favor of  Guardian, reasoning that, as testers with no  genuine interest in employment with Guardian,  Kyles and Pierce lacked standing to sue. We  conclude that testers do have standing to sue for  violations of Title VII, but not section 1981.

I.

2
Because the district court entered summary  judgment in favor of Guardian, we owe Kyles and  Pierce a favorable summary of the facts. See  Frobose v. American Sav. & Loan Ass'n of  Danville, 152 F.3d 602, 604 (7th Cir. 1998).


3
LAF is a public-interest law firm that provides  legal assistance to individuals who lack the  means to retain counsel privately. Its employment  testing project aims to detect discrimination in  the employment sector using testing methods that  have been used for years to assess compliance  with the nation's fair housing laws.  Specifically, in order to detect racial  discrimination, LAF pairs a white tester with one  of color, provides them both with fictitious  credentials designed to be comparable in all  pertinent respects (and perhaps somewhat more  favorable to the non-white tester2, trains  them to interview similarly, and then sends them  to apply for work with the same employer. The  testers later prepare detailed reports of their  experiences. The project director reviews the  data, and when it appears that an employer is  engaged in discrimination, informs the testers.  Alone or in conjunction with bona fide job  applicants, the testers who were rejected for  employment may then pursue administrative and  judicial remedies, as they did in this case. In  order to remove questions about their objectivity  and neutrality, however, the testers assigned  their right to damages to LAF, and later to the  Chicago Lawyers' Committee for Civil Rights Under  Law and the Public Interest Law Initiative.


4
Kyles and Pierce were college students in 1995  when they took summer jobs with the LAF's  employment testing project. As a condition of  their employment with the project, they agreed to  refuse any job offer extended to them in the  course of their testing activities. With the help  of LAF staff members, Kyles and Pierce then  prepared fictitious resumes that supplemented  their actual experiences with additional  employment, education, and other data aimed at  making them attractive to prospective employers.


5
In the Spring of 1995, Guardian placed an  advertisement in the Chicago Tribune soliciting  applications for the position of receptionist.  LAF sent a pair of resumes to Guardian in  response to the advertisement--one on behalf of  a white candidate and one on behalf of an  African-American candidate. Each of the resumes  included information that permitted the reader to  discern the race of the applicant. The African-  American's resume reflected credentials that were  comparable to, if not better than, the white  applicant. Guardian did not respond to the  African-American's application at all, but  telephoned three times for the white candidate.


6
LAF subsequently sent Kyles and Pierce to  Guardian to apply in person for the receptionist  opening. Each was paired with a white tester.  Although Kyles and Pierce were assigned  credentials that were comparable or superior to  those of their white counterparts, neither one of  them fared as well in the application process.


7
Kyles had an interview with Guardian's director  of human resources, Martin Labno, who told her  that after consulting with Guardian's president  and vice-president, he would ultimately select a  group of three to four individuals to call back  for a second interview. When Kyles' white  counterpart applied for the job the following  day, she interviewed not only with Labno but with  Guardian's vice-president, Michael Malinowski,  returned a day later for a typing test, and was  offered the job on the spot. Soon after the white  tester turned the offer down, Kyles called  Guardian to check on the status of her  application and was told that Labno had not yet  decided whom to summon for a second interview.  She never heard from Guardian again.


8
Within a few days, Pierce applied for the job.  Labno interviewed her and told her that, after  consulting with the company's president or its  vice-president, he would be conducting follow-up  interviews over the next few days. He promised to  call her within a day or two. Pierce's white  partner applied for the job on the same day,  interviewed with Labno, and took a typing test.  One week later, Guardian summoned the white  tester for a second interview and offered her the  job. When Pierce telephoned around that time to  inquire about the status of the selection  process, Labno told her that the company was  "running behind." The white tester turned down  the job offer, but Guardian never followed up  with Pierce.


9
After securing right-to-sue letters from the  Equal Employment Opportunity Commission  ("EEOC"),3 Kyles and Pierce filed suit against  Guardian alleging that the company had engaged in  racial discrimination in violation of both Title  VII and section 1981. Guardian counterclaimed,  alleging that Kyles and Pierce had fraudulently  misrepresented their interest in employment with  the company. On summary judgment, Judge Conlon  held that, as testers, Kyles and Pierce lacked  standing to maintain the suit. Kyles v. J.K.  Guardian Security Servs., Inc., 77 Fair Empl. Prac.  Cas. (BNA) 1473, 1998 WL 677165 (N.D. Ill. Sept.  22, 1998). They were not interested in working  for Guardian and would not have accepted  employment had the company offered it to them.  Consequently, they did not suffer the type of  personal, redressable injury that would satisfy  the "case or controversy" requirement found in  Article III of the Constitution. Id., at *2. At  best, the plaintiffs were asserting the rights of  a "hypothetical third-party applicant who would  have been harmed in a similar situation." Id., at  *3. Judge Conlon also found standing wanting as  a statutory matter. Id., at *3-*4. Both Title VII  and section 1981 condition the right to sue on a  bona fide application for employment, she  reasoned. Id., at *3. In that regard, they stand  apart from the Fair Housing Act, under which  courts have acknowledged tester standing. Id.  Having found that the plaintiffs lacked standing  to pursue their federal claims, Judge Conlon  relinquished jurisdiction over Guardian's state-  law counterclaims. Id., at *4; see 28 U.S.C. sec.  1367(c)(3).

II.

10
The Constitution confines the federal judicial  power to "Cases" or "Controversies." U.S. Const. Art.  III, sec. 2. Implicit in that limitation is the  requirement that the party invoking the court's  jurisdiction have standing. Arizonans for  Official English v. Arizona, 520 U.S. 43, 64, 117  S. Ct. 1055, 1067 (1997); Gillespie v. City of  Indianapolis, 185 F.3d 693, 701 (7th Cir. 1999),  cert. denied, 120 S. Ct. 934 (2000). Broadly  speaking, standing turns on one's personal stake  in the dispute. See Duke Power Co. v. Carolina  Environmental Study Group, Inc., 438 U.S. 59, 72,  98 S. Ct. 2620, 2630 (1978). In order to  establish that interest, the plaintiff must show  that: (1) she has suffered an "injury in fact"  that is (a) concrete and particularized and (b)  actual or imminent, not conjectural or  hypothetical; (2) the injury is fairly traceable  to the challenged action of the defendant; and  (3) it is likely, as opposed to merely  speculative, that the injury will be redressed by  a favorable decision. Lujan v. Defenders of  Wildlife, 504 U.S. 555, 560-561, 112 S.Ct. 2130,  2136 (1992); Gillespie, 185 F.3d at 701.


11
A plaintiff's claim might satisfy each of these  Article III criteria and yet run afoul of  judicially-imposed, prudential limitations on  standing. The injury that she claims, for  example, may be one that is indistinct from  effects felt by many or all citizens, depriving  her of a unique stake in the controversy. See  Warth v. Seldin, 422 U.S. 490, 499, 95 S. Ct.  2197, 2205 (1975). Her claim may rest on the  legal rights of third parties, rather than her  own. Id. at 499, 95 S. Ct. at 2205; see Singleton  v. Wulff, 428 U.S. 106, 114, 96 S. Ct. 2868, 2874  (1976). Or her interest, although real, may not  fall within the zone of interests protected by  the statute she invokes. See Simon v. Eastern  Kentucky Welfare Rights Org., 426 U.S. 26, 39  n.19, 96 S. Ct. 1917, 1925 n.19 (1976), citing  Association of Data Processing Serv. Orgs., Inc.  v. Camp, 397 U.S. 150, 153, 90 S. Ct. 827, 830  (1970). Using these prudential considerations,  "the judiciary seeks to avoid deciding questions  of broad social import where no individual rights  would be vindicated and to limit access to the  federal courts to those litigants best suited to  assert a particular claim." Gladstone, Realtors  v. Village of Bellwood, 441 U.S. 91, 99-100, 99  S. Ct. 1601, 1608 (1979); see also Massey v.  Helman, 196 F.3d 727, 739 (7th Cir. 1999),  petition for cert. filed (May 30, 2000) (No. 99-  1918).


12
Where federal statutory rights are at issue,  however, Congress has considerable authority to  shape the assessment of standing. First, although  it may not lower the threshold for standing below  the minimum requirements imposed by the  Constitution, Raines v. Byrd, 521 U.S. 811, 820  n.3, 117 S.Ct. 2312, 2318 n.3 (1997), Congress  can extend standing to the outermost limits of  Article III. For example, it may permit an  individual who suffers an injury-in-fact to bring  suit for a statutory violation even if one  normally would not think of that person as an  intended beneficiary of the statute; or it can  permit someone to seek relief based on the legal  rights of individuals other than himself. See  Warth, 422 U.S. at 500-01, 95 S. Ct. at 2206;  North Shore Gas Co. v. E.P.A., 930 F.2d 1239,  1243-44 (7th Cir. 1991). When Congress confers  such a broad right to sue, the judiciary may not  close the doors to the courthouse by invoking  prudential considerations. See Raines, 521 U.S.  at 820 n.3, 117 S.Ct. at 2318 n.3; Havens Realty  Corp. v. Coleman, 455 U.S. 363, 372, 102 S. Ct.  1114, 1121 (1982). Second, Congress has the power  to "enact statutes creating legal rights, the  invasion of which creates standing, even though  no injury would exist without the statute." Linda  R. S. v. Richard D., 410 U.S. 614, 617 n.3, 93 S.  Ct. 1146, 1148 n.3 (1973).


13
As we shall see, then, whether a person has  Article III standing to sue under either Title  VII or section 1981 depends in great measure on  the particular rights conferred by those  statutes. See Warth, 422 U.S. at 500-01, 95 S.  Ct. at 2206. Family & Children's Center, Inc. v.  School City of Mishawaka, 13 F.3d 1052, 1059-60  (7th Cir.), cert. denied, 513 U.S. 961, 115 S. Ct.  420 (1994). We will proceed to examine each  statute in turn.

III.
A.

14
Title VII provides that "[i]t shall be an  unlawful employment practice for an employer--(1)  to fail or refuse to hire . . . any individual .  . . because of such individual's race . . . ; or  (2) to limit, segregate, or classify his  employees or applicants for employment in any way  which would deprive or tend to deprive any  individual of employment opportunities or  otherwise adversely affect his status as an  employee, because of such individual's race. . .  ." 42 U.S.C. sec. 2000e-2(a). Congress granted  the EEOC authority to enforce the provisions of  the statute, but it did not stop there; it also  enabled individuals to act as "private attorneys  general" by pursuing their own claims of  employment discrimination. Newman v. Piggie Park  Enters., Inc., 390 U.S. 400, 402, 88 S. Ct. 964,  966 (1968) (per curiam). The statute thus  expressly permits a charge to be filed with the  Commission "by or on behalf of a person claiming  to be aggrieved," sec. 2000e-5(b), and likewise  a civil action in court "by the person claiming  to be aggrieved," sec. 2000e-5(f)(1). That  language signals a congressional intent to extend  standing to the outermost limits of Article III.  See Trafficante v. Metropolitan Life Ins. Co.,  409 U.S. 205, 209, 93 S. Ct. 364, 366-67 (1972),  citing Hackett v. McGuire Bros., Inc., 445 F.2d  442, 446 (3d Cir. 1971); Anjelino v. New York  Times Co., 200 F.3d 73, 91 & n.25 (3d Cir. 1999);  Stewart v. Hannon, 675 F.2d 846, 849 (7th Cir.  1982); E.E.O.C. v. Mississippi College, 626 F.2d  477, 482-83 & n.7 (5th Cir. 1980), cert. denied,  453 U.S. 912, 101 S. Ct. 3143 (1981); E.E.O.C. v.  Bailey Co., 563 F.2d 439, 452-54 (6th Cir. 1977),  cert. denied, 435 U.S. 915, 98 S. Ct. 1468  (1978); Waters v. Heublein, Inc., 547 F.2d 466,  469-70 (9th Cir. 1976), cert. denied, 433 U.S.  915, 97 S. Ct. 2988 (1977); Gray v. Greyhound  Lines, East, 545 F.2d 169, 176 (D.C. Cir. 1976).  The essential question before us, then, is  whether a tester "claiming to be aggrieved" by an  employment practice that Title VII proscribes has  suffered the injury-in-fact that Article III  demands.


15
For guidance in answering this question, we  turn first to case law concerning Title VIII of  the Civil Rights Act of 1968, 42 U.S.C. sec.  3601, et seq., which prohibits discrimination in  the housing sector and is more commonly known as  the Fair Housing Act. Courts have recognized that  Title VIII is the functional equivalent of Title  VII, Bailey Co., 563 F.2d at 452-53; Waters, 547  F.2d at 469, and so the provisions of these two  statutes are given like construction and  application. See Stewart, 675 F.2d at 849;  Metropolitan Housing Dev. Corp. v. Village of  Arlington Heights, 558 F.2d 1283, 1289 (7th Cir.  1977), cert. denied, 434 U.S. 1025, 98 S. Ct. 752  (1978); see also Anjelino, 200 F.3d at 90-91 &  nn. 23, 25; Betsey v. Turtle Creek Assocs., 736  F.2d 983, 987 (4th Cir. 1984); Mississippi  College, 626 F.2d at 482-83 & n.7; Bailey Co.,  563 F.2d at 452-53; Waters, 547 F.2d at 469-70.  Like its companion, Title VIII permits a charge  and a civil action to be filed by any person  "aggrieved" by a violation of the statute. 42  U.S.C. sec.sec. 3610(a)(1)(A)(i), 3602(i); see  Trafficante, 409 U.S. at 209, 95 S. Ct. at 366-67  (1972). Courts have construed those provisions to  confer standing on testers challenging a variety  of unlawful housing practices.


16
In Havens Realty Corp. v. Coleman, the Supreme  Court held that testers have standing to bring  suit for alleged violations of section 804(d) of  the Fair Housing Act, which makes it an unlawful  practice "[t]o represent to any person because of  race, color, religion, sex, or national origin  that any dwelling is not available for  inspection, sale, or rental when such dwelling is  in fact so available." 42 U.S.C. sec. 3604(d).  The complaint in Havens Realty alleged that the  defendant realty firm engaged in racial steering  by misinforming African-Americans that no  apartments were available in one of its  complexes. The plaintiffs included an African-  American man who had unsuccessfully sought  housing from the defendant, as well as a local  organization that promoted equal housing  opportunities and two testers that the  organization had engaged specifically to  determine whether the defendant was engaging in  unlawful steering. The district court had  dismissed the testers from the case, but the  Supreme Court concluded that one of them had  standing to sue.


17
Citing its earlier decision in Gladstone,  Realtors v. Village of Bellwood, supra, 441 U.S.  91, 99 S. Ct. 1601, the Court at the outset  emphasized:


18
"Congress intended standing under [the Fair  Housing Act] to extend to the full limits of Art.  III" and . . . the courts accordingly lack the  authority to create prudential barriers to  standing in suits brought under that section. Id.  at 103, n.9, 109, 99 S. Ct. at 1609, n.9, 1612.  Thus the sole requirement for standing to sue  under [the Fair Housing Act] is the Art. III  minima of injury in fact: that the plaintiff  allege that as a result of the defendant's  actions he has suffered "a distinct and palpable  injury," Warth v. Seldin, 422 U.S. 490, 501, 95  S. Ct. 2197, 2206, 45 L.Ed.2d 343 (1975).


19
455 U.S. at 372, 102 S. Ct. at 1121. When  Congress enacted the Fair Housing Act, the Court  went on to explain, it conferred upon "any  person" a right to truthful information about the  availability of housing; and it made that and the  other provisions of the Act enforceable by means  of a private civil suit. Id. at 373, 102 S. Ct.  at 1121, citing 42 U.S.C. sec. 3604(d).


20
In this way, Congress had created a legal  right, the denial of which would, in and of  itself, give rise to the type of injury necessary  to establish standing in conformance with Article  III. Ibid. Thus, any person given false  information about the availability of housing has  standing to sue, irrespective of her intent in  inquiring about the housing in question.


21
A tester who has been the object of a  misrepresentation made unlawful under sec. 804(d)  has suffered injury in precisely the form the  statute was intended to guard against, and  therefore has standing to maintain a claim for  damages under the Act's provisions. That the  tester may have approached the real estate agent  fully expecting that he would receive false  information, and without any intention of buying  or renting a home, does not negate the simple  fact of injury within the meaning of sec. 804(d).  See Pierson v. Ray, 386 U.S. 547, 558, 87 S. Ct.  1213, 1219, 18 L. Ed. 2d 288 (1967); Evers v.  Dwyer, 358 U.S. 202, 204, 79 S. Ct. 178, 179, 3  L. Ed. 2d 222 (1985) (per curiam).


22
455 U.S. at 373-74, 102 S.Ct. at 1121-22.4 The  Court thus concluded that one--but not both--of  the testers had standing to sue under the  statute. The African-American tester alleged that  she had been wrongly informed on four separate  occasions that an apartment was unavailable at  the defendant's properties; whereas her Caucasian  counterpart had been told that apartments were  available. The former thus suffered an injury  cognizable under the statute, while the latter  did not. Id. at 374-75; 102 S. Ct. at 1122.


23
Following Havens, this court concluded in  Village of Bellwood v. Dwivedi, 895 F.2d 1521 (7th  Cir. 1990), that testers have standing to sue  under other provisions of the Fair Housing Act.  Although section 804(d) forbids false statements  that housing is unavailable, as we noted above,  section 804(a) makes it illegal, inter alia, for  one to make housing unavailable to a person  because of his race (see n.6, infra), and section  804(b) proscribes racial discrimination in the  provision of services in connection with the sale  of a dwelling. The plaintiffs in Dwivedi, who  again included testers, alleged that a real  estate brokerage firm, its owner, and two of its  employees had engaged in racial steering by  encouraging African-American home seekers toward  areas with a substantial African-American  population while encouraging Caucasian buyers  toward areas that did not. Although we thought  the standing of the testers, "as an original  matter," to be "dubious," 895 F.2d at 1526, we  acknowledged Havens' holding that testers have  standing to sue for violations of section 804(d).  No misrepresentations as the availability of  housing actionable under that section were proven  in Dwivedi. But the essential point of Havens was  that "Congress can create new substantive rights,  such as a right to be free from  misrepresentations, and if that right is invaded  the holder of the right can sue without running  afoul of Article III, even if he incurs no other  injury (for example, the loss of a home-buying  opportunity)." Id. at 1526-27. We were therefore  convinced that testers had standing to sue, not  just for receipt of false information in  violation of section 804(d), but for other  violations of the statute as well:


24
[T]he logic of Havens embraces discrimination in  the provision of services, forbidden explicitly  by section [804(b)] and implicitly by section  [804(a)]. If the plaintiffs' evidence is  believed, the testers were treated in a racially  discriminatory fashion, even though they  sustained no harm beyond the discrimination  itself, just as testers are not fooled by the  misrepresentations made to them.


25
Id. at 1527.


26
Since Dwivedi was decided, we have twice  confirmed its holding expressly. See United  States v. Balistrieri, 981 F.2d 916, 929 (7th Cir.  1992) ("offering black testers apartments at  higher rental rates than those offered to white  testers discriminates in the terms of rentals and  violates the Act"), cert. denied, 510 U.S. 812,  114 S. Ct. 58 (1993); City of Chicago v.  Matchmaker Real Estate Sales Center, Inc., 982  F.2d 1086, 1095 (7th Cir. 1992) ("the testers were  treated in a 'racially discriminatory fashion,  even though they sustained no harm beyond the  discrimination itself'") (quoting Dwivedi, 895  F.2d at 1527), cert. denied, 508 U.S. 972, 113 S.  Ct. 2961 (1993). Notwithstanding our initial  skepticism on the subject, then, it is now well  established in this circuit that testers who  experience housing discrimination suffer a  cognizable injury that gives them standing to sue  for a variety of Fair Housing Act violations. See  id. at 1095 (finding that testers have standing  to sue for violations of sections 804(a), (b),  and (d) of the Fair Housing Act); Balistrieri,  981 F.2d at 929 (showing black testers fewer  apartments, and quoting them higher rents and/or  later dates of availability, constituted  cognizable violations of sections 804(b) and (d)  of the Fair Housing Act, notwithstanding the fact  that testers were not bona fide apartment  seekers); see also Timm v. Progressive Steel  Treating, Inc., 137 F.3d 1008, 1010 (7th Cir.  1998) ("'Testers' in housing discrimination cases  are allowed to recover exemplary damages even  though they do not want to occupy the apartments  for which they apply . . . .").


27
Title VII contains no provision comparable to  section 804(d) of the Fair Housing Act. The  district court seized upon that point of  distinction as a basis for holding that testers  lack standing to complain of employment  discrimination under Title VII. 1998 WL 677165,  at *3. In the other key respects we have  mentioned, however, the statutes are quite  similar: Both take broad aim at discrimination in  their respective sectors and in that sense are  the functional equivalents of one another;  E.E.O.C. v. Bailey Co., supra, 563 F.2d at 453,  454; both authorize individuals to bring suit for  statutory violations and in this way to act as  "private attorneys general," Trafficante v.  Metropolitan Life Ins. Co., 409 U.S. at 209, 93  S. Ct. at 366-67; Bailey Co., 563 F.2d at 453;  and in permitting any person aggrieved by a  violation to file a charge and suit, both reflect  a congressional intent to extend standing to the  fullest extent permitted by Article III of the  Constitution, see Trafficante, 409 U.S. at 209,  93 S. Ct. at 366-67; Anjelino v. New York Times  Co., supra, 200 F.3d at 90-91 & n.25; Stewart v.  Hannon, supra, 675 F.2d at 849; E.E.O.C. v.  Mississippi College, supra, 626 F.2d at 482-83 &  n.7; Bailey Co., 563 F.2d at 453; Waters v.  Heublein, Inc., supra, 547 F.2d at 469-70; Gray  v. Greyhound Lines, East, supra, 545 F.2d at 176;  Hackett v. McGuire Bros., Inc., supra, 445 F.2d  at 446.


28
Havens and Dwivedi guide us to the conclusion  that testers who experience discrimination as  they apply for jobs have standing to sue under  Title VII. When Congress made it unlawful for an  employer "to limit, segregate, or classify his  employees or applicants in any way which would  deprive or tend to deprive any individual of  employment opportunities or otherwise adversely  affect his status as an employee . . . because of  such individual's race. . . .," 42 U.S.C. sec.  2000e-2(a)(2), it created a broad substantive  right that extends far beyond the simple refusal  or failure to hire. Cf. sec. 2000e-2(a)(1). When  a job applicant is not considered for a job  simply because she is African-American, she has  been limited, segregated or classified in a way  that would tend to deprive not only her, but any  other individual who happens to be a person of  color, of employment opportunities. In other  words, she suffers an injury "in precisely the  form the statute was intended to guard against,"  just as she would if, as a housing tester, she  were falsely informed that a vacant apartment was  unavailable. Havens, 455 U.S. at 373, 102 S. Ct.  at 1121. She therefore has standing to sue, even  if she has not been harmed apart from the  statutory violation--even if, for example, she  was not genuinely interested in the job she  applied for and in that sense was not harmed by  the employer's refusal to hire her. See Dwivedi,  895 F.2d at 1526-27; see also Molovinsky v. Fair  Employment Council of Greater Washington, Inc.,  683 A.2d 142, 146 (D.C.1996) (per curiam)  (testers have standing to sue for sexual  harassment under local ordinance, akin to Title  VII, prohibiting sex discrimination in  employment). But see Sledge v. J.P. Stevens &  Co., 585 F.2d 625, 641 (4th Cir. 1978) ("'tester'  plaintiffs are not, of course, harmed by a  refusal to hire since they are not seriously  interested in the job for which they apply"),  cert. denied, 440 U.S. 981, 99 S. Ct. 1789  (1979); Parr v. Woodmen of the World Life Ins.  Soc'y, 657 F. Supp. 1022, 1032-33 (M.D. Ga. 1987)  (plaintiff who had no genuine interest in  employment with defendant could not make prima  facie case of employment discrimination); Allen  v. Prince George's County, Maryland, 538 F. Supp.  833, 841-43 (D. Md. 1982) (same), judgment aff'd  on other grounds, 737 F.2d 1299 (4th Cir. 1984).


29
Recognizing tester standing is consistent with  the statute's purpose. Title VII reflects the  strong public interest in eradicating  discrimination from the workplace. E.g., Franks  v. Bowman Transp. Co., 424 U.S. 747, 763, 96 S.  Ct. 1251, 1263 (1976). Individuals serve that  end, as well as their own interest in  compensation for the wrongs done to them, when  they file suit to challenge discriminatory  employment practices--that is why the Supreme  Court has described them as "private attorneys  general." Newman v. Piggie Park Enters., Inc.,  supra, 390 U.S. at 402, 88 S. Ct. at 966; see  also McKennon v. Nashville Banner Publ'g Co., 513  U.S. 352, 358, 115 S. Ct. 879, 884 (1995);  E.E.O.C. v. Associated Dry Goods Corp., 449 U.S.  590, 602, 101 S. Ct. 817, 824 (1981); Alexander  v. Gardner-Denver Co., 415 U.S. 36, 45, 94 S. Ct.  1011, 1018 (1974). Testers advance that same  public interest. Indeed, because proof of  discrimination is often quite difficult to  muster--especially so in the hiring process--  testers provide evidence that, we have  recognized, "is frequently valuable, if not  indispensable." Richardson v. Howard, 712 F.2d  319, 321 (7th Cir. 1983). The fact that testers  have no interest in a job does not diminish the  deterrent role they play by filing suit under  Title VII. In that regard, testers are situated  similarly to unlawfully discharged employees who  are ineligible for reinstatement because of  wrongdoing discovered after they were fired.  Evidence of such wrongdoing limits the relief  they may obtain under Title VII, but it does not  bar them from bringing suit. McKennon, 513 U.S.  at 358-59, 115 S. Ct. at 884-85.


30
For these very reasons, the EEOC has likewise  concluded that employment testers have standing  to pursue relief under the statute. In 1990, and  again in 1996, the Commission issued policy  guidance statements to that effect. See EEOC,  Policy Guidance No. 915-062 ("Policy Guide on Use  of 'Testers' in Employment Selection Process")  (Nov. 20, 1990), superseded by EEOC, Enforcement  Guidance No. N-915.002 ("Enforcement Guidance:  Whether 'Testers' Can File Charges and Litigate  Claims of Employment Discrimination") (May 22,  1996) <http:// www.eeoc.gov/docs/testers.txt>,  reprinted in Fair Employment Practices Manual (BNA)  405:6899 (2000). The EEOC's analysis, of course,  does not bind us. But as the agency charged with  enforcing Title VII, the Commission has  experience and familiarity in this field which  bestow upon its judgment an added persuasive  force. See Meritor Sav. Bank, FSB v. Vinson, 477  U.S. 57, 65, 106 S. Ct. 2399, 2404 (1986);  Hendricks-Robinson v. Excel Corp., 154 F.3d 685,  693 n.7 (7th Cir. 1998) (collecting cases). The  Commission's view that testers have standing to  pursue Title VII claims both informs and supports  our holding today.


31
Before concluding our discussion of Title VII,  we must address one other aspect of the decision  below. As we noted earlier, Judge Conlon found  that the plaintiffs failed to meet the standing  requirements imposed not only by Article III, but  by Title VII itself. 1998 WL 677165, at *3-*4.  Unless the plaintiff can establish that she was  a bona fide applicant for employment, the judge  reasoned, she lacks standing to make a claim  under either Title VII or section 1981. Id. at  *3. We make two brief points in that regard.


32
First, although the district judge addressed the  bona fide application as a statutory prerequisite  for standing, it really goes to the merits of the  plaintiffs' claim. Indeed, the two cases Judge  Conlon cited in support of this requirement--  Allen v. Prince George's County, Maryland, 538 F.  Supp. at 841-43, and Parr v. Woodmen of the World  Life Ins. Soc'y, 657 F. Supp. at 1032-33,  discussed the bona fide application as an element  of the plaintiff's prima facie case, not  standing. We addressed the distinction in Fry v.  UAL Corp., 84 F.3d 936, 939 (7th Cir.), cert.  denied, 519 U.S. 987, 117 S. Ct. 447 (1996),  explaining that when a statute clearly does not  confer rights upon a particular class of  individuals, "a suit under the statute by a  member of that class does not engage the  jurisdiction of the federal courts," citing  Merrell Dow Pharmaceuticals Inc. v. Thompson, 478  U.S. 804, 814, 106 S. Ct. 3229, 3235 (1986). But  where the reach of the statute is not so clear,  we explained, "the question whether a particular  class is protected by it becomes just another  issue concerning the merits of the suit . . . ."  84 F.3d at 939. In this case, Kyles and Pierce  have asserted the injury-in-fact that Article III  requires. Whether they can establish a prima  facie case of employment discrimination is a  question that implicates the merits of their  claim rather than their standing to make it. See  Whitlock v. Johnson, 153 F.3d 380, 385 (7th Cir.  1998).


33
Second, we find no support in Title VII for a  requirement that a job applicant must have a bona  fide interest in working for a particular  employer if she is to make out a prima facie case  of employment discrimination. In contrast to  section 804(a) of the Fair Housing Act, which  makes it unlawful, inter alia, "[t]o refuse to  sell or rent after the making of a bona fide  offer," 42 U.S.C. sec. 3604(a),7 Title VII does  not limit its protection to bona fide job  seekers. Rather, as we noted at the outset of our  analysis, the statute proscribes employment  practices which "in any way . . . would deprive  or tend to deprive any individual of employment  opportunities," sec. 2000e-2(a)(2) (emphasis  ours), and authorizes a charge "by or on behalf  of a person claiming to be aggrieved," sec.  2000e-5(b). Kyles and Pierce both claim to be  aggrieved by the discriminatory practices they  attribute to Guardian. The fact that they had no  interest in actually working for the company  certainly speaks to the nature and extent of  their injuries as well as the appropriate relief.  See McKennon, 513 U.S. at 360-62, 115 S. Ct. at  885-86. But it does not rule out the prospect  that they were injured. We have long recognized  that humiliation, embarrassment, and like  injuries--the very type of injuries that Kyles  and Pierce allege they suffered (see R. 1 at 11  para. 42)--constitute cognizable and compensable  harms stemming from discrimination. See, e.g.,  Seaton v. Sky Realty Co., 491 F.2d 634, 636-38  (7th Cir. 1974); Tyus v. Urban Search Management,  102 F.3d 256, 265 (7th Cir. 1996), cert. denied,  520 U.S. 1251, 117 S. Ct. 2409 (1997).


34
As individuals who applied for work with  Guardian Security and allege that they were  treated in a discriminatory fashion, Kyles and  Pierce have standing to sue the firm under Title  VII. The statute confers upon all individuals a  right to be free from racial discriminatory  practices in employment. If the plaintiffs'  allegations are true, then Guardian violated that  right and the plaintiffs suffered an actual  injury that gave them the right to sue, whether  or not Kyles or Pierce were truly interested in  employment.

B.

35
Section 1 of the Civil Rights Act of 1866  forbids discrimination on the basis of race in  the making and enforcement of private as well as  public contracts. Runyon v. McCrary, 427 U.S.  160, 168, 96 S. Ct. 2586, 2593 (1976). In  relevant part, the statute provides:


36
All persons within the jurisdiction of the United  States shall have the same right in every State  and Territory to make and enforce contracts . .  . as is enjoyed by white citizens . . . .


37
42 U.S.C. sec. 1981. Insofar as the statute  reaches private conduct, it reflects the exercise  of congressional authority under the Thirteenth  Amendment to relieve African-Americans of the  "badges and incidents" of slavery. Runyon, 427  U.S. at 179, 96 S. Ct. at 2598-99; see also Jones  v. Alfred H. Mayer Co., 392 U.S. 409, 439, 88 S.  Ct. 2186, 2203 (1968).


38
Relatively few courts have considered whether  testers have standing to challenge discriminatory  employment practices pursuant to section 1981.  The Supreme Court has yet to address the  question. Two circuits, the Third and the  Eleventh, have held that testers have standing to  challenge discriminatory housing practices under  another provision dating back to the  Reconstruction era, 42 U.S.C. sec.1982. Watts v.  Boyd Properties, Inc., 758 F.2d 1482, 1485 (11th  Cir. 1985); Meyers v. Pennypack Woods Home  Ownership Ass'n, 559 F.2d 894, 898 (3d Cir.  1977), overruled on other grounds by Goodman v.  Lukens Steel Co., 777 F.2d 113 (3d Cir. 1985),  aff'd, 482 U.S. 656, 107 S. Ct. 2617 (1987).8  That statute provides:


39
All citizens of the United States shall have the  same right, in every State and Territory, as is  enjoyed by white citizens thereof to inherit,  purchase, lease, sell, hold, and convey real and  personal property.


40
42 U.S.C. sec. 1982. Given the similarity in  purpose and phrasing between the two provisions,  we may assume that these circuits would have  reached the same conclusion with respect to  section 1981.9 See also Coel v. Rose Tree Manor  Apartments, Inc., No. 84 C 1521, 1987 WL 18393,  at *6 (E.D. Pa. Oct. 13, 1987) (finding that  testers have standing to challenge housing  discrimination under section 1981); Pumphrey v.  Stephen Homes, Inc., No. 93 C 1329, 1994 WL  150947, at *4 (D. Md. Feb. 24, 1994) (tester has  standing under sec.sec. 1981 and 1982 to sue for  housing discrimination), judgment aff'd in part,  rev'd in part & remanded on other grounds without  published op., 110 F.3d 60, text in Westlaw, 1997  WL 135688 (4th Cir. Mar. 25, 1997); Open Housing  Center, Inc. v. Samson Mgmnt. Corp., 152 F.R.D.  472 (S.D.N.Y. 1993) (holding that testers could  serve as class representatives in suit alleging  violations of sec.sec. 1981 and 1982, as well as  Fair Housing Act); City of Evanston v. Baird &  Warner, Inc., No. 89 C 1098, 1990 WL 186575, at  *5 (N.D. Ill. Nov. 15, 1990) (Nordberg, J.)  (finding that tester has standing under section  1982); Leadership Council for Metropolitan Open  Communities v. Chicago Southwest Holiday Inn  Operators Oak Lawn Lodge, Inc., No. 84 C 7564,  1986 WL 10360, at *1 (N.D. Ill. Sept. 8, 1986),  and 1986 WL 5651, at *4 (N.D. Ill. May 6, 1986)  (Williams, J.) (finding that tester has standing  to sue under civil rights laws, including sec.  1981); Biggus v. Southmark Mgmnt. Corp., No. 83  C 4024, 1985 WL 1751, at *5-6 (N.D. Ill. June 13,  1985) (Marshall, J.) (finding tester standing  under sec.sec. 1981 and 1982).


41
More recently, however, the D.C. Circuit has  confronted the question head-on and concluded  that testers lack standing to sue under section  1981 for employment discrimination. Fair  Employment Council of Greater Washington, Inc. v.  BMC Marketing Corp., 28 F.3d 1268, 1270-72 (D.C.  Cir. 1994). As in this case, the two plaintiff  testers in BMC were African-American college  students employed by the Fair Employment Council  of Greater Washington. In conjunction with white  testers, they sought job referrals from the  defendant BMC, which operated an employment  agency. The white testers both received  referrals, while the black testers did not;  indeed, the agency refused even to accept an  application from one of the African Americans.  The African-American testers contended that BMC  had violated their rights under section 1981 by  depriving them of the opportunity to enter into  contracts with the employment agency itself, as  well as the employers to which the agency would  have referred them.


42
The court concluded that the testers suffered  no cognizable loss of contractual rights vis a  vis either the employment agency or prospective  employers. When they approached BMC, the court  pointed out, the testers had misrepresented their  interest in employment and presented fictitious  credentials. Id. at 1270-71. In view of those  misrepresentations, any contract that the testers  might have entered into with the agency could  have been voided at the agency's option. Id. at  1271. Being deprived of the chance to enter a  voidable contract was not, in the court's view,  an injury cognizable under section 1981. Id. As  for prospective employers:


43
[T]he testers concededly had no interest in  securing a job through BMC. Indeed, they had  promised the Council to refuse any offer of  employment that they received in conjunction with  their testing activities. . . . In depositions,  both of the tester plaintiffs confirmed that they  would have rejected any job offer obtained  through a referral from BMC. . . . At most, then,  BMC deprived the tester plaintiffs of the  opportunity to refuse to enter into an employment  contract with BMC's clients. This too is not an  injury cognizable under sec. 1981.


44
Id.


45
Kyles and Pierce, of course, are in the same  position as the testers in BMC. They had no  genuine interest in employment with Guardian, and  neither would have accepted an offer of  employment had one been extended. Indeed, both  had signed agreements with LAF promising not to  accept employment with any of the firms whose  employment practices they were directed to test.  The women do allege that they suffered  humiliation and other emotional distress as a  result of Guardian's asserted discrimination. R.  1 at 9 para. 36. But in terms of the essential  right that section 1981 protects--the right to  make and enforce a contract--Kyles and Pierce  suffered no injury. Their goal in approaching  Guardian was not to enter into a contract with  the company. At most, as the court recognized in  BMC, Kyles and Pierce were seeking the  opportunity to decline an offer of employment. 28  F.3d at 1271. Given the terms of the statute,  that interest is not sufficient to confer  standing to sue for asserted violations of  section 1981.10


46
Although, insofar as employment contracts are  concerned, section 1981 and Title VII share the  same purpose, the two statutes are different in  important respects. Title VII takes aim at a wide  range of racially discriminatory practices which,  among other things, either "deprive or tend to  deprive any individual of employment  opportunities . . . ." 42 U.S.C. sec. 2000e-  2(a)(2) (emphasis supplied). It also bestows on  any person "aggrieved" by a violation of the  statute the right to initiate a charge, sec.  2000e-5(b), signaling that Congress meant to  extend standing to the outer boundaries laid down  by Article III of the Constitution. See  Trafficante, 407 U.S. at 209, 93 S. Ct. at 366-  67, and the other authorities collected above at  pages 8-9 and 13. Title VII thus creates a  substantive and enforceable right to be free from  any attempt "to limit, segregate, or classify"  applicants for employment on the basis of race in  a way that might tend to deprive the applicant,  or any individual, of employment opportunities.  sec. 2000e-2(a)(2). Section 1981, by contrast,  does not proscribe any practice that might tend  to interfere with one's ability to enter and  enforce a contract; it protects the right to  enter into and preserve a contractual  relationship, period. Moreover, there is nothing  in section 1981's language suggesting that  Congress meant to stretch standing to the limits  of Article III. See BMC, 28 F.3d at 1278-79;  Maryland Minority Contractor's Ass'n, Inc. v.  Maryland Stadium Auth., 70 F. Supp. 2d 580, 588  (D. Md. 1998), aff'd without published op., 198  F.3d 237, text in Westlaw, 1999 WL 827553 (4th  Cir. Oct. 18, 1999); City of Evanston v. Baird &  Warner, Inc., supra, No. 89 C 1098, 1990 WL  186575, at *4; Saunders v. General Servs. Corp.,  659 F. Supp. 1042, 1054 (E.D. Va. 1987).


47
Havens and Dwivedi reveal these to be key  distinctions. As both cases recognize, Congress  has the authority to create a substantive right,  the denial of which alone gives rise to a  cognizable injury and the right to sue, even if  the plaintiff does not suffer the type of core  injury that the statute protects. In Havens, the  right was one not to be falsely informed that  housing was unavailable. A tester given such  information would suffer an injury  notwithstanding the fact that she was not  actually in need or desire of housing. In  Dwivedi, the right that Congress created was the  broad right not to be subjected to discriminatory  services related to the sale of a home. Any  person subjected to such discrimination would  thus incur a cognizable injury even if she had no  genuine interest in purchasing a home.


48
The terms of 1981 are more narrow, however--it  protects the contractual relationship itself. The  class of persons who may bring suit is therefore  limited to persons who actually wish to enter  into (or remain in) that relationship. Because  they were not genuinely interested in employment  with Guardian, and indeed were obliged to turn  down any offer of employment that Guardian might  have extended to them, Kyles and Pierce do not  fall within this class.


49
To be sure, there are two Supreme Court  precedents that lend partial support to the  plaintiffs' case for standing. In Evers v. Dwyer,  358 U.S. 202, 79 S. Ct. 178 (1958), Evers, an  African-American resident of Memphis, asked a  federal court to declare invalid a Tennessee  statute requiring segregated seating on public  conveyances. Evers himself had been evicted from  a Memphis bus under threat of arrest after he  refused to take a seat in the rear. The district  court dismissed his complaint, reasoning that  there was no "actual controversy" as required by  the Declaratory Judgment Act, 28 U.S.C. sec.  2201, because the evidence revealed that Evers  had boarded the bus solely for the purpose of  initiating litigation. However, the Supreme Court  found Evers' motive for boarding the bus to be  immaterial.


50
We do not believe that appellant, in order to  demonstrate the existence of an "actual  controversy" over the validity of the statute  here challenged, was bound to continue to ride  the Memphis buses at the risk of arrest if he  refused to seat himself in the space in such  vehicles assigned to colored passengers. A  resident of a municipality who cannot use  transportation facilities therein without being  subjected by statute to special disabilities  necessarily has, we think, a substantial,  immediate, and real interest in the validity of  the statute which imposes the disability. That  the appellant may have boarded this particular  bus for the purpose of instituting this  litigation is not significant.


51
Id. at 204, 79 S. Ct. at 179-80 (citations  omitted). Similarly, in Pierson v. Ray, 386 U.S.  547, 558, 87 S. Ct. 1213, 1219-20 (1967), the  Court did not think that damages under 42 U.S.C.  sec. 1983 were foreclosed to a group of white and  black clergymen who were arrested after they  attempted to integrate a bus terminal in Jackson,  Mississippi, notwithstanding that the plaintiffs'  purpose in entering the terminal had been to test  their rights to unsegregated public  accommodations. "The petitioners had the right to  use the waiting room of the Jackson bus terminal,  and their deliberate exercise of that right in a  peaceful, orderly, and inoffensive manner does  not disqualify them from seeking damages under  sec. 1983." Id. at 558, 87 S. Ct. at 1220. The  Third Circuit in Meyers, 559 F.2d at 898, and the  Eleventh Circuit in Watts, 758 F.2d at 1485, both  relied heavily on Evers and Pierson in concluding  that testers have standing to bring suit under  section 1982.


52
These two cases cannot bear the full weight of  the plaintiffs' burden on standing, however.  Evers makes clear that a plaintiff's status as a  tester does not render a controversy illusory.  And Pierson confirms that a tester can suffer a  cognizable and compensable injury even if she  seeks to exercise her rights with the full  expectation that the defendant will violate them.  Yet, as with Havens, what distinguishes these  cases from the one at hand is the nature of the  right involved. When a person pays her fare and  boards a bus, or orders a meal in a restaurant,  she is actually using (or attempting to use)  those public accommodations irrespective of her  reasons for doing so; in a contractual sense, she  actually is attempting to enter into a contract.  Therefore, when she is evicted or arrested for  refusing to honor a racial barrier, she suffers  a deprivation of her rights whether she was  present to ferret out discriminatory practices or  because she genuinely needed a ride or a meal.  See Pierson, 386 U.S. at 558, 87 S. Ct. at 1220;  see also Smith v. Y.M.C.A. of Montgomery, Inc.,  462 F.2d 634, 645-46 (5th Cir. 1972). Kyles and  Pierce would be similarly situated if they  actually wanted a job with Guardian (for whatever  reason). But when someone solicits an offer of  employment with absolutely no intent to accept in  the event one is extended to her, she is not  attempting to exercise the particular right  protected by section 1981. She has no interest in  forming a contract; to put it in Evers' context,  she would never set foot on the bus. It is for  that reason that a tester who encounters race  discrimination in the process of applying for  employment cannot sue under section 1981. The  discrimination may be altogether real, and the  tester may have suffered an identifiable injury;  but the employer has not deprived the tester of  her right to make or enforce contracts. The  tester's injury, if any, is one that lies outside  the zone of interests that section 1981 protects.  See Morris v. Office Max, Inc., 89 F.3d 411, 414-  15 (7th Cir. 1996).


53
Congress, as we have emphasized throughout our  analysis, has the power to define the right more  broadly, and in so doing to bestow standing on a  larger class of individuals. If, in section 1981,  it had proscribed practices that would deprive or  tend to deprive any individual of the opportunity  to make a contract, for example, then testers  might have standing to sue under this statute as  they do under Title VII. See Addisu v. Fred  Meyer, Inc., 198 F.3d 1130, 1138 (9th Cir. 2000).  But, in view of the more confined reach of  section 1981 as Congress actually did frame it,  we do not believe that Kyles and Pierce meet the  criteria that Article III imposes.

IV.

54
Having concluded that employment testers have  standing to sue under Title VII but not section  1981, we AFFIRM IN PART and REVERSE IN PART the district  court's judgment, and we REMAND the case to the  court below for further proceedings consistent  with this opinion. The parties shall bear their  own costs of appeal. We thank both of the amici--  the EEOC, and the Fair Employment Council of  Greater Washington--for their briefs; and we  commend all parties on the superior caliber of  the briefing in this case.



Notes:


1
 In the employment context, a "tester" is an  individual who, without the intent to accept an  offer of employment, poses as a job applicant in  order to gather evidence of discriminatory hiring  practices. See Havens Realty Corp. v. Coleman,  455 U.S. 363, 370, 374, 102 S. Ct. 1114, 1119,  1121 (1982) (discussing housing testers).


2
 For example, the resume of the minority candidate  might reflect superior work experience in terms  of the length of her prior employment or the  level of responsibility she enjoyed.


3
 The EEOC found "reasonable cause" to support  their charges of race discrimination. R. 52 Exs.  7, 8. Efforts at conciliation were unsuccessful.


4
 See Biggus v. Southmark Mgmnt. Corp., No. 83 C  4024, 1985 WL 1751, at *2 (N.D. Ill. June 13,  1985) (Marshall, J.) ("It is not the plaintiff's  intent in seeking the information, but rather the  defendants'[intent] in making the allegedly false  statement which is important in a sec. [804(d)]  action.").


7
 Section 804(a) proscribes a variety of  discriminatory housing practices. See 42 U.S.C.  sec. 3604(a). The ban on refusals to sell or rent  on the basis of race, etc. is the only clause of  this subsection that includes the bona fide offer  requirement. Consequently, the other activities  addressed by subsection (a)--refusing to  negotiate for the sale or rental of housing,  making housing unavailable, and denying someone  housing on the basis of race, etc.--are  prohibited irrespective of whether there was a  bona fide offer. That is why we concluded in  Dwivedi that Havens' rationale as to tester  standing extends to section 804(a) as well as the  other subsections of the statute. 895 F.2d at  1527. See Grant v. Smith, 574 F.2d 252, 255 (5th  Cir. 1978); Zuch v. Hussey, 394 F. Supp. 1028,  1050-51 (E.D. Mich. 1975), aff'd & remanded  without published op., 547 F.2d 1168 (6th Cir.  1977); United States v. Youritan Constr. Co., 370  F. Supp. 643, 650 (N.D. Cal. 1973), aff'd in part  & rev'd in part on other grounds, 509 F.2d 623  (9th Cir. 1975).


8
 In City of Chicago v. Matchmaker Real Estate  Sales Center, Inc., supra, 982 F.2d 1086, the  defendants were sued for racial steering under  both the Fair Housing Act and section 1982. We  held that testers do have standing to sue, but we  framed our holding in terms of the Fair Housing  Act alone. See id. at 1095.


9
 Indeed, the Third Circuit indicated that it  intended to address standing under both statutory  provisions. See 559 F.2d at 898 ("we are required  to review the district court's holding as it  applies to sections 1981 and 1982"). However, as  worded, the court's actual holding is limited to  section 1982 alone. See id. ("We therefore hold  that Meyers has standing to maintain his action  under section 1982.").


10
 As our discussion makes plain, we are relying on  BMC's rationale only insofar as it concerns the  testers' lack of genuine interest in employment.  We find it unnecessary to consider what impact,  if any, the tester's presentation of fictitious  credentials to an employer might have on her  section 1981 claim.